Citation Nr: 0300455	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

Entitlement to service connection for a disability of the 
eyes.

Entitlement to service connection for a gastrointestinal 
disability, manifested by frequent diarrhea.

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Army from October 1985 to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision of 
February 2002 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
service connection for refractive error of the eyes, for a 
gastrointestinal disability, manifested by frequent 
diarrhea; and for back pain.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that both the claimant and his 
representative were notified of the provisions of the VCAA 
by RO letter of August 8, 2001, and by the Statement of 
the Case, issued on October 22, 2002, which informed them 
of VA's duty to notify them of them of the information and 
evidence necessary to substantiate the claims and to 
assist them in obtaining all such evidence.  That 
Statement of the Case also informed the claimant and his 
representative which part of that evidence would be 
obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was 
required to provide and what evidence the VA would attempt 
to obtain).  

That Statement of the Case further notified the claimant 
and his representative of the issues on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing service 
connection, the decisions reached, and the reasons and 
bases for those decisions.  In addition, that Statement of 
the Case informed the claimant and the veteran of VA's 
duty to assist them by obtaining all evidence in the 
custody of military authorities or maintained by any other 
federal, State or local government agency, as well as any 
medical, employment, or other non-government records which 
are pertinent or specific to that claim; and as to which 
the claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those 
records.  Further, that Statement of the Case informed the 
claimant and the veteran that should efforts to obtain 
records identified by the claimant or the veteran prove 
unsuccessful for any reason which the claimant or the 
veteran could remedy, the VA would notify the claimant and 
the veteran and advise them that the ultimate 
responsibility for furnishing such evidence lay with the 
individual seeking to claimant enter that evidence into 
the record.  

The Board finds that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant and his representative of required 
information and evidence and of its duty to assist them in 
obtaining all evidence necessary to substantiate the 
issues on appeal have been fully met.  Neither the 
appellant nor his representative have argued a notice or 
duty to assist violation under the VCAA, and the Board 
finds that there is no question that the appellant and his 
representative were fully notified and aware of the type 
of evidence required to substantiate the claims.  In view 
of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those 
reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  The veteran's eye disorders, refractive errors of 
vision, diagnosed as astigmatism and presbyopia, are not 
disabilities for which VA sdisability compensation 
benefits are payable.  

3.  A current chronic gastrointestinal disorder, 
manifested by frequent diarrhea, was not demonstrated or 
diagnosed during active service, or at the time of service 
separation, and was not shown on current VA examination.  

4.  A chronic low back disability was not demonstrated or 
diagnosed during active service, or at the time of service 
separation, and was not shown on current VA examination.  


CONCLUSIONS OF LAW

1.  Service connection for a disability of the eyes is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002);  38 C.F.R. §§3.102, 3.303(a),(c), Part 4, § 4.9 
(2002).

2.  Service connection for a chronic gastrointestinal 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 2002);  38 C.F.R. §§3.102, 
3.303(a),(b) (2002).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 
& Supp. 2002);  38 C.F.R. §§3.102, 3.303(a),(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The veteran served on active duty in the United States 
Army from October 1985 to October 2000.  

The veteran's service entrance examination, conducted in 
September 1985, disclosed mild bilateral flat feet, but no 
other no pertinent abnormalities.  His eyes were normal, 
with visual acuity of 20/20, bilaterally, while 
examination of his abdomen and viscera disclosed no 
abnormalities, and his spine and musculoskeletal system 
were normal.  His eyes were again examined in the 
optometry clinic, Fort Knox, in October 1985, and his 
visual acuity was 20/20, bilaterally.  In November 1985, 
the veteran sustained a superficial laceration of left 
upper eyelid, with no reported damage to the eye, and was 
sutured.  

The service medical records show that in June 1986, the 
veteran complained of a foreign body in his left eye, with 
swelling, and 20/200 vision was found in the left eye.  He 
was seen in the optometry clinic the following day for a 
corneal lesion of the left eye.  The left sclera were 2+ 
injected, and staining revealed a small, centrally 
pointing lesion, while the cornea was intact.  The 
impression was possible staff [sic] hypersensitivity, 
cannot rule out corneal abrasion or early herpetic 
dendrites, and antibiotics were prescribed.  On follow-up 
visits, the corneal lesion was improved, and antibiotics 
were continued.  In July 1986, examination of his left 
cornea disclosed only a stromal infiltrate, and a healed 
corneal lesion.  The impression was corneal scar, left, 
without defect of vision, and his antibiotics were tapered 
off.  On a follow-up evaluation in August 1987, the 
veteran's visual acuity was 20/20 in the right eye and 
20/70 in the left eye, without pain, and it was noted that 
he had gotten some aircraft fuel (JP-4) in his left eye.  
Examination the following day revealed that the veteran's 
left eye looked well, but his left visual acuity was 
20/70.  In January 1988, the veteran's visual acuity was 
again tested in the optometry clinic, and shown to be 
20/20, bilaterally.  

The service medical records show that in June 1988, the 
veteran's visual acuity was again tested after he 
complained of redness and burning of the eyes.  
Examination revealed that his eyes were mildly injected 
and watery, but fundoscopic examination was within normal 
limits.  His visual acuity was 20/20 on the right and 
20/25 on the left.  The assessment was conjunctivitis, 
without purulence.  On follow-up examination in July 1988, 
the veteran's viral conjunctivitis had resolved, and his 
visual acuity was 20/20, bilaterally.  A Flight Physical 
in August 1988 showed that the veteran's visual acuity was 
20/17 in the right eye, and 20/20 in the left eye.  In 
August 1989, the veteran complained of a left eye injury 
while at the firing range.  Examination revealed a corneal 
abrasion, but staining was negative, fundoscopic 
examination was negative, with no obvious burn, and a mild 
ocular edema was noted.  The assessment was corneal 
abrasion.  He was treated and told to return for follow-
up.  On follow-up examination in August 1989, the 
veteran's corneal abrasion was shown to be healing, and he 
related that his eye felt better.  

The service medical records show that in January 1990, the 
veteran was seen for complaints of flu syndrome, with 
vomiting and diarrhea of one day's duration.  The 
assessment was viral syndrome, and he was given Tylenol 
and fluids.  He was again seen two days later, stating 
that he felt much better, but continued to have loose 
bowel movements.  The assessment was viral syndrome, 
resolving, and he was returned to full duty.  In September 
1990, the veteran was seen for complaints of pain and 
irritation of the left eye, with photophobia, and it was 
noted that he had worked in the roto-wash the previous 
day.  No dilation, conjunctivitis, corneal abrasion or 
foreign body was noted, while the fundi were benign, 
bilaterally, but a mild left conjunctival injection was 
present.  His visual acuity was 20/20, bilaterally.  The 
assessment was probable conjunctivitis, and he was given 
eyedrops.   

The service medical records show that in April 1994, the 
veteran was seen for complaints of a viral flu syndrome, 
but denied vomiting or diarrhea.  In August 1994, the 
veteran complained of neck pain, radiating into his back 
after "picking  up something wrong."  He had muscle spasms 
and was told to apply heat and return in a week if it did 
not improve.  He was subsequently seen with the same 
complaint, and was diagnosed with cervical strain, and 
physical therapy was suggested.  In September 1994, he 
reported that he had improved and the diagnosis of 
cervical strain was confirmed.  X-rays of the cervical 
spine taken in February 1995 showed a reversal of the 
cervical curvature, possibly due to muscle spasm.  The 
disc spaces were well preserved, and there was no evidence 
of fracture, dislocation, or bony encroachment upon 
intervertebral foramina or presence of significant 
degenerative disease.  

The service medical records show that the veteran was 
again seen in September 1996 with complaints of low back 
pain and right flank pain radiating to the suprapubic 
region. He denied nausea, vomiting, diarrhea, but 
complained of dysuria.  The assessment was urinary tract 
infection, or right polynephritis.  In October 1997, the 
veteran was seen for complaints of diarrhea and insomnia.  
On evaluation, he complained of stress and anxiety.  He 
was restricted to quarters for three days, and when seen 
after that period, he stated that he was feeling much 
better, denied memory loss, denied any family or personal 
problems, memory loss, and indicated that he had 
discontinued smoking and drinking one week previously.  No 
motor, sensory or reflex deficits were found on 
examination, and the assessment was anxiety/depressive 
episode versus adjustment disorder.  

The service medical records show that a report of medical 
examination for flight status, conducted in January 1988, 
revealed that the veteran related that he was in good 
health and was not taking any medications; that he denied 
any stomach, liver or intestinal trouble, denied any bone, 
joint or other deformity, and denied any arthritis, 
rheumatism or bursitis.  Examination revealed that his 
eyes were normal, with visual acuity of 20/20, 
bilaterally, while examination of his abdomen and viscera 
disclosed no abnormalities, and his spine and 
musculoskeletal system were normal.  His eyes were again 
examined in June 1998, and his visual acuity was 20/30 on 
the right, and 20/40 on the left, and he was referred for 
military spectacles.  In July 1998, the veteran was seen 
for complaints of abdominal pain of two days duration, 
with episodes of diarrhea after eating a ham and cheese 
sandwich.  Hyperactive bowel sounds were found, without 
rebound or guarding, and the assessment was 
gastroenteritis.  In September 1998, the veteran underwent 
an ophthalmologic evaluation, and noted that he had 
spilled jet fuel in his eye three years previously, and 
that he had been noticing blurred vision for approximately 
one year, without itching or pain.  His visual acuity was 
20/30 and the right and 20/40 on the left, while visual 
fields were full, bilaterally.  The diagnosis was 
astigmatism and presbyopia, bilaterally, with good 
binocularity, and good ocular health.  He was given a 
prescription for reading glasses.  

The service medical records show that in November 1988, 
the veteran denied any recurrent or ongoing medical 
problems, his visual acuity was 20/20, bilaterally, and he 
did not have a profile for any condition.  A report of 
medical examination for flight status, conducted in August 
1989, showed that the veteran related that he was in good 
health and was not taking any medications; that he denied 
any stomach, liver or intestinal trouble, denied any bone, 
joint or other deformity, and denied any arthritis, 
rheumatism or bursitis.  Examination revealed that his 
eyes were normal, with visual acuity of 20/20, 
bilaterally, while examination of his abdomen and viscera 
disclosed no abnormalities, and his spine and 
musculoskeletal system were normal.  His visual acuity was 
20/20, bilaterally.  In September 1992, the veteran denied 
any psychiatric problems, alcohol problems, eye surgery or 
radial keratotomy, headaches or allergies.  In April 1998, 
the veteran complained of chronic leg pain and viral 
syndrome.  In September 1998, the veteran was seen with a 
marked left uveitis, and was treated.  In January 1999, he 
was seen for a flu syndrome, and complained of vomiting 
and diarrhea.  The diagnosis was viral gastroenteritis 
with mild dehydration, and he was treated with medication. 
He was seen two days later, and reported feeling better, 
with no more vomiting but some residual diarrhea.  The 
assessment was gastroenteritis, slightly better, and an 
upper respiratory infection with low grade temperature  

The service medical records show that at the time of a 
routine medical examination in January 2000, the veteran 
denied any stomach, liver or intestinal trouble, denied 
any bone, joint or other deformity, and denied any 
arthritis, rheumatism or bursitis.  On routine medical 
examination in January 2000, the veteran's eyes, abdomen 
and viscera, and spine and musculoskeletal system were 
normal, and his visual acuity was 20/20, bilaterally.  At 
the time of service separation examination in September 
2000, the veteran denied frequent indigestion or any 
stomach, liver or intestinal trouble, denied any jaundice 
or hepatitis, denied any bone, joint or other deformity, 
and denied any arthritis, rheumatism or bursitis, but 
indicated that he wore corrective lenses.  His service 
separation examination revealed that his eyes, abdomen and 
viscera, and spine and musculoskeletal system were normal, 
and his visual acuity was 20/20, bilaterally.  His visual 
acuity was 20/30, bilaterally, corrected to 20/20, 
bilaterally.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received on May 
15, 2001, sought service connection for multiple 
disabilities, including vision problems, constant 
diarrhea, and back pain.  By RO letter of August 8, 2001, 
the claimant was notified of the evidence needed to 
establish entitlement to the benefits claimed; and what 
evidence he needed to submit to establish such 
entitlement.  In his response, received at the RO in 
August 2001, the veteran stated that he had no additional 
evidence to submit in support of his claims, and asked 
that his claims be considered in the current record.

A report of VA general medical examination, conducted in 
December 2001, noted that the claimant had a number of 
nonspecific complaints, including right knee and right 
foot pain; diarrhea once every other month that resolves 
spontaneously, without hematochezia or melena; and low 
back pain, especially when he bends to pick up things off 
the ground.  The claimant was able to ambulate without 
difficulty, did not use a cane or back brace, and was not 
taking any medications for pain.  His pupils were equal, 
round, and reactive to light, and extraocular muscles were 
intact.  His abdomen was soft, nontender, and 
nondistended, and bowel sounds were normal, while 
examination of the spine revealed a full range of active 
and passive motion, with no paraspinal tenderness.  
Examination of the right knee revealed full active and 
passive flexion from zero to 140 degrees of flexion, with 
no ligamentous laxity, no joint effusion, and a negative 
Lachman's sign.  X-rays of the lumbar spine and pelvis 
disclosed no evidence of no acute bony abnormality or 
fracture, and the vertebral body heights, disc spaces, and 
hip joints were adequately maintained, with no findings on 
X-ray indicative of pain.  . 

A rating decision of February 2002 granted service 
connection for hypertension, evaluated as 10 percent 
disabling; for osteoarthritis of the right knee and right 
great toe, evaluated as 10 percent disabling; and for 
residuals of fracture of the right great toe, evaluated as 
noncompensably disabling.  Service connection was denied 
for refractive error of the eyes, for frequent diarrhea, 
and for back pain.  The claimant was notified of those 
determinations and of his right to appeal by RO letter of 
February 27, 2002.

The claimant filed a Notice of Disagreement taking issue 
with the denial of his claims for service connection for 
refractive error of the eyes, for frequent diarrhea, and 
for back pain.  In addition, he requested service 
connection for cervical strain and for a depressive 
disorder.  

By RO letter of April 8, 2002, the claimant was notified 
of the provisions of the VCAA, including the evidence 
needed to establish his service connection claims, and 
what evidence the RO would obtain and what evidence he 
would obtain.  He was informed of his right to have a 
Decision Review Officer review his claims or to pursue the 
traditional appeals process.  In his response, received at 
the RO in April 2002, the claimant referred to his 
treatment at the VAMC, Nashville.  

VA outpatient treatment records from the VAMC, Nashville, 
show that the veteran was seen in May 2002, and underwent 
a general medical examination.  Prior to the examination, 
the claimant denied any recent vision changes, and 
reported that he had a good appetite, with no complaints 
of excessive flatulence or constipation, but claimed that 
he had episodes of diarrhea which lasted two days, then 
resolved spontaneously.  He denied any musculoskeletal 
weakness or limitation of motion, or any numbness, 
paresthesias, headaches, or seizures.  He asserted that he 
sometimes got "down", and that during such periods he 
experienced insomnia, decreased appetite, and decreased 
libido.  

Examination revealed that the claimant's pupils were 
equally round and reactive, with extraocular motion 
intact, and anicteric sclera.  His neck was supple with no 
abnormalities, while his gastrointestinal examination 
revealed that his abdomen was soft, nondistended and 
nontender, with positive bowel sounds, and no abdominal 
bruits on auscultation and no evidence of 
hepatosplenomegaly.  Musculoskeletal examination revealed 
no edema or weakness, and muscle strength was 5/5, 
bilaterally.  No motor, sensory or reflex deficit was 
found on examination.  Psychiatric evaluation revealed a 
somewhat blunted affect, and the claimant appeared 
somewhat distracted during his visit.  The diagnoses were 
arthritis, hyperlipidemia, history of seborrheic 
dermatitis, and possible vitiligo.  

A report of VA general medical examination, conducted in 
September 2002, showed that the veteran complained of neck 
pain since 1997 after lifting, including pain on rotating 
his neck, and of symptoms associated with that, such as 
headaches and visual symptoms.  Examination revealed that 
the claimant had mild tenderness to palpation over the 
midline of his cervical spine, and full cervical motion, 
with rotation to 80 degrees, bilaterally, extension to 40 
degrees, and flexion to 40 degrees with minimal pain.  He 
had a negative Spurling on the right and left, 5/5 
strength in both upper and lower extremities, a negative 
Hoffmann sign, and no sign or evidence of myopathy.  There 
was no obvious deformity of the spine.  X-rays of the 
cervical spine revealed normal alignment, with vertebral 
bodies of normal height and disc spaces well maintained, 
and a normal facet relationship, with some degenerative 
change noted in the posterior elements and some very mild 
loss of cervical lordosis.  Soft tissues were 
unremarkable.  The impression was  mild degenerative 
changes present within the cervical spine as described, 
and the examiner stated his medical opinion that the 
cervical spine degenerative arthritis with chronic axial 
pain was not likely to be related to the veteran's period 
of active service.  examining radiologist was noted 

A rating decision of October 2002 denied service 
connection for arthritis of the cervical spine and for a 
depressive disorder.  The claimant and his representative 
were notified of that adverse determination and of their 
right to appeal by RO letter of October 22, 2002, with a 
copy of the decision.  To date, that decision has not been 
appealed.

A Statement of the Case, issued in October 2002, notified 
the claimant and his representative of the issues 
addressed, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations, the 
decisions reached, and the reasons and bases for those 
decisions.  That document further notified the claimant 
and his representative of VA's duty to assist him by 
obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to his claim; and which the claimant 
identified and provided a record release authorization 
permitting VA to obtain those records.  In addition, he 
was informed that should efforts to obtain records 
identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would 
notify the claimant and advise him that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  

In his Substantive Appeal (VA Form 9), received at the RO 
in October 2002, the claimant stated that he wanted to 
appeal the issues shown on the October 2002 Statement of 
the Case.  He further indicated that he wanted a hearing 
before the Board in Washington, DC, but stated that he 
would not attend such hearing, and waived any future 
personal hearings and the 60-day waiting period.  

By RO letter of November 12, 2002, the claimant was 
notified that his appeal was being certified to the Board 
for review; that he had the right to submit additional 
evidence, to request a hearing before the Board, or to 
appoint or change his representative, and the time limit 
for doing so.  

A hearing was scheduled before a Member of the Board, and 
the claimant was notified of that hearing by Board letter 
of November 20, 2002.  The claimant responded in a 
December 3, 2002, letter stating that he could not attend 
a hearing before the Board, and the scheduled hearing was 
canceled at his request.  In December 2002, the claimant's 
service organization representative provided an Informal 
Hearing Presentation on the claimant's behalf.


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection may also 
be granted on a presumptive basis for certain chronic 
disabilities, including arthritis, when manifested to a 
compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(b) (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 
& Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002).

In addition, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology 
after service generally is required for service 
connection.  38 C.F.R. § 3.303(b) (2002).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition 
as to which, under the court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened 
on the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Notwithstanding the lack of a diagnosis of a disorder 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Evidence of the veteran's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service.  See, 
e.g., Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the veteran, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 
Vet. App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992).  If such testimony is not competent, 
it cannot be probative.  A claimant's statements as to 
nexus are entitled to no probative weight.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Court has held, 
however, that a veteran's statements are competent as to 
the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown,  7 Vet. App. 379, 384 (1995);  
Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c), Part 4, 
§ 4.9 (2002).  
Service connection may be granted, if warranted, for 
diseases of congenital, developmental or familial 
(hereditary) origin which either first manifest themselves 
during active service or which preexist service and 
progress at an abnormally high rate during service. . . .  
This is a factual medical determination which must be 
based upon the evidence of record and sound medical 
judgment.  See VAOPGCPREC 82-90. 

Service Connection for Visual Problems, Diagnosed as 
Refractive Errors of Vision.

The evidence in this case shows that, while the claimant 
was seen on several occasions during active service for 
complaints related to getting jet fuel or foreign objects 
in his left eye, or both eyes, those problems were shown 
to be transient in nature, resolving without residual 
impairment.  Apart from such transient conditions, the 
only eye problems shown during active service were 
diagnosed as astigmatism and presbyopia, both of which are 
considered refractive errors of visions or developmental 
defects, conditions which are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (2002).  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis 
V. Brown,  6 Vet. App. 426, 430 (1994).  Thus, the Board 
finds that, to the extent that the veteran's claim for 
service connection for visual problems represents a claim 
for service connection for refractive errors of vision, 
such as astigmatism, or presbyopia, a developmental 
disorder, that claim lacks legal merit.  

Service Connection for a Gastrointestinal Disability, 
Manifested by Frequent Diarrhea

The claimant's service medical records show that he was 
seen on several occasions during active service for a flu 
or viral syndrome, and that essentially all complaints of 
diarrhea during active service were associated with such 
viral syndrome.  The Board notes, by way of illustration 
that the claimant was seen in January 1990, for complaints 
of flu syndrome, with vomiting and diarrhea of one day's 
duration, and the clinical assessment was viral syndrome.  
In April 1994, the claimant was seen for complaints of 
viral flu syndrome, but denied vomiting or diarrhea, while 
in October 1997, he was again seen for complaints of 
diarrhea, and in July 1998, the claimant was seen for 
complaints of abdominal pain and episodes of diarrhea 
after eating a ham and cheese sandwich.  That history 
shows that the claimant was seen a wide intervals during 
active service for complaints of diarrhea, which were 
predominantly related to viral flu episodes.  Diarrhea as 
a transient symptom of viral flu syndrome is not a chronic 
disease for which service connection may be granted.  
Widely separated episodes of diarrhea in January 1990, 
April 1994, October 1997, and July 1998 do not constitute 
chronic diarrhea.  

In addition, the service medical records show that in a 
report of medical examination for flight status, conducted 
in January 1988, the veteran denied any stomach, liver or 
intestinal trouble, while in November 1988, the veteran 
denied any recurrent or ongoing medical problems, and a 
report of medical examination for flight status, conducted 
in August 1989, showed that the veteran related that he 
was in good health, and was not taking any medications, 
and that he denied any stomach, liver or intestinal 
trouble.  Further, the service medical records show that 
at the time of a routine medical examination in January 
2000, the veteran denied any stomach, liver or intestinal 
trouble, while on routine medical examination in January 
2000, the veteran's abdomen and viscera were normal, and 
that at the time of service separation examination in 
September 2000, the veteran denied frequent indigestion or 
any stomach, liver or intestinal trouble, and his service 
separation examination revealed that his abdomen and 
viscera were normal.  The medical evidence of records does 
not establish the clinical presence of a chronic 
gastrointestinal disorder, manifested by frequent 
diarrhea, while on active duty or currently, and service 
connection for such disorder is not warranted.  

Service Connection for Back Pain

The Board initially notes that service connection for a 
cervical disability, including arthritis, has been denied 
by rating decision of October 2002, and that decision has, 
to date, not been appealed.  The claimant has also sought 
service connection for lumbar, or low back, pain, citing 
inservice treatment for such disability.  The Board's 
review of the record, however, shows that the veteran was 
seen on a single occasion in September 1996 with 
complaints of low back pain and right flank pain radiating 
to the suprapubic region, and the assessment was urinary 
tract infection, or right polynephritis.  No further 
complaint, treatment, findings or diagnosis of a lumbar 
disorder was shown during the claimant's remaining period 
of active service.  

In addition, the service medical records are replete with 
instances in which the claimant denied any history of 
bone, joint or other deformity, and denied any arthritis, 
rheumatism or bursitis, including on the inservice medical 
examination in November 1988; on the report of examination 
for flight status in August 1989, at which time his spine 
and musculoskeletal system were shown to be normal; at the 
time of a routine medical examination in January 2000; and 
on service separation examination in September 2000, at 
which time the claimant again denied any history of bone, 
joint or other deformity, and denied any arthritis, 
rheumatism or bursitis, and his service separation 
examination disclosed that his spine and musculoskeletal 
system were normal.  

No evidence of a lumbar injury or disease was shown during 
active duty, or on VA examination in December 2001, when 
examination of the lumbar spine revealed a full range of 
active and passive motion, with no paraspinal tenderness, 
and X-rays of the lumbar spine disclosed no evidence of no 
acute bony abnormality or fracture, and the vertebral body 
heights and disc spaces were adequately maintained, with 
no findings on X-ray indicative of pain.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that 
service connection for refractive error of the eyes, for a 
chronic gastrointestinal disability, manifested by 
frequent diarrhea, and for low back pain is not warranted

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is 
not in equipoise, or evenly balanced, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for refractive error of the eyes is 
denied.

Service connection for a chronic gastrointestinal 
disability, manifested by frequent diarrhea, is denied.

Service connection for low back pain is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

